Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a *877stipulation to the effect that certain items of the merchandise herein are of the same character and description as the merchandise in United States v. Nippon Dry Goods Co., Neap. Dec. 5006; that the appraised value, less any amounts added by the importer by reason of the so-called Japanese consumption tax, correctly represents the export value, and that there was no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the rayon wearing apparel and the rayon footwear covered by said appeals to be the value found by the appraiser, less any amounts added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.